Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151400 & (50)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  KIMBERLY L. SIMS, Successor Personal                                                                                Justices
  Representative of the ESTATE OF KAREN
  A. MACASKILL,
               Plaintiff-Appellee/
               Cross-Appellant,
  v                                                                 SC: 151400
                                                                    COA: 319297
                                                                    Macomb CC: 2013-001126-NO
  THE KROGER COMPANY and KROGER
  LIMITED PARTNERSHIP,
            Defendants,
  and
  THE KROGER COMPANY OF MICHIGAN,
             Defendant-Appellant/
             Cross-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 5, 2015
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered. The application for leave to appeal is DENIED, because
  we are not persuaded that the question presented should be reviewed by this Court prior
  to the completion of the proceedings ordered by the Court of Appeals. The application
  for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
         d1202
                                                                               Clerk